STATE OF MICHIGAN

                           COURT OF APPEALS



KEVIN SMITH,                                                        FOR PUBLICATION
                                                                    November 5, 2015
               Plaintiff-Appellant,                                 9:00 a.m.

v                                                                   No. 320437
                                                                    Genesee Circuit Court
CITY OF FLINT,                                                      LC No. 13-100532-CZ

               Defendant-Appellee.


Before: FORT HOOD, P.J., and SAAD and RIORDAN, JJ.

SAAD, J.

        Plaintiff appeals from the order that granted partial summary disposition to defendant.1
Specifically, plaintiff challenges the trial court’s grant of summary disposition under MCR
2.116(C)(8) to defendant on plaintiff’s Whistleblowers’ Protection Act (WPA), MCL 15.361 et
seq., claim. For the reasons provided below, we affirm.

                                        I. BASIC FACTS

        Plaintiff, a police officer with the Flint Police Department, had been the president of the
City of Flint Police Officers Union since approximately February 2011. As the union president,
he worked from 8:00 a.m. until 4:00 p.m., handling all work-related grievances filed by Flint
police officers against defendant. On April 24, 2012, Michael Brown, Flint’s emergency
manager, issued Order 18, which eliminated the position of full-time union president. However,
even after the order was issued, plaintiff continued to act as union president for the remainder of
2012.

        In November 2012, Flint voters passed a five-year, six-mill millage to collect funds for
public safety. The amount of funds for the first year was projected to be $5.3 million. After the
election, plaintiff publicly complained that the revenue from the millage was not being used for
hiring as many new police officers as possible. On March 8, 2013, defendant’s police chief
informed plaintiff in writing that he was to be placed on road patrol beginning March 11, 2013.


1
 This Court initially declined to grant leave, but our Supreme Court remanded for consideration
as on leave granted. Smith v City of Flint, 497 Mich. 920 (2014).


                                                -1-
Plaintiff asserted that defendant retaliated against him for publicly criticizing the misuse of the
millage revenue by assigning him to patrol of Flint’s north end, which he claimed was the most
dangerous part of the city.

        Plaintiff thereafter brought suit against defendant, which included, among other claims, a
claim for retaliation in violation of the WPA. Defendant moved for summary disposition on
plaintiff’s WPA claim pursuant to MCR 2.116(C)(8), arguing that the change of plaintiff’s
assignment to the north end of Flint did not constitute an adverse employment action under the
WPA. The trial court agreed and granted defendant’s motion for summary disposition on
plaintiff’s WPA claim.

                                II. STANDARDS OF REVIEW

      We review a trial court’s decision on a motion for summary disposition de novo. Maiden
v Rozwood, 461 Mich. 109, 118; 597 NW2d 817 (1999).

       A motion under MCR 2.116(C)(8) tests the legal sufficiency of the complaint.
       All well-pleaded factual allegations are accepted as true and construed in a light
       most favorable to the nonmovant. A motion under MCR 2.116(C)(8) may be
       granted only where the claims alleged are so clearly unenforceable as a matter of
       law that no factual development could possibly justify recover. When deciding a
       motion brought under this section, a court considers only the pleadings. [Id. at
       119-120 (citations omitted).]

        Further, we review questions of statutory interpretation de novo. Whitman v City of
Burton, 493 Mich. 303, 311; 831 NW2d 223 (2013). “When interpreting a statute, we follow the
established rules of statutory construction, the foremost of which is to discern and give effect to
the intent of the Legislature.” Id. “If the language of a statute is clear and unambiguous, the
statute must be enforced as written and no further judicial construction is permitted.” Id.

                                         III. ANALYSIS

        The underlying purpose of the WPA is the protection of the public. Dolan v Continental
Airlines/Continental Express, 454 Mich. 373, 378; 563 NW2d 23 (1997). “The WPA provides a
remedy for an employee who suffers retaliation for reporting or planning to report a suspected
violation of a law, regulation, or rule to a public body.” Anzaldua v Neogen Corp, 292 Mich
App 626, 630; 808 NW2d 804 (2011). “The statute meets this objective by protecting the
whistleblowing employee and by removing barriers that may interdict employee efforts to report
violations or suspected violations of the law.” Id. at 631 (quotation marks and citations omitted).
Additionally, “[t]he WPA is a remedial state and must be liberally construed to favor the persons
that the Legislature intended to benefit.” Id.

       The relevant portion of the WPA provides the following:

               An employer shall not discharge, threaten, or otherwise discriminate
       against an employee regarding the employee’s compensation, terms, conditions,
       location, or privileges of employment because the employee, or a person acting on
       behalf of the employee, reports or is about to report, verbally or in writing, a

                                                -2-
       violation or a suspected violation of a law or regulation or rule promulgated
       pursuant to law of this state, a political subdivision of this state, or the United
       States to a public body, unless the employee knows that the report is false, or
       because an employee is requested by a public body to participate in an
       investigation, hearing, or inquiry held by that public body, or a court action.
       [MCL 15.362.]

        Thus, in order to establish a prima facie case under the WPA, a plaintiff must prove that
“(1) plaintiff was engaged in protected activity as defined by the act, (2) the defendant took an
adverse employment action against the plaintiff, and (3) ‘a causal connection exists between the
protected activity’ and the adverse employment action.” Debano-Griffin v Lake Co, 493 Mich.
167, 175; 828 NW2d 634 (2013), quoting Chandler v Dowell Schlumberger Inc, 456 Mich. 395,
399; 572 NW2d 210 (1998).

                            A. ADVERSE EMPLOYMENT ACTION

        In its order, our Supreme Court directed us to specifically address whether plaintiff
established a prima facie case with respect to the second element, i.e., whether the complaint
alleged sufficient facts to show that defendant took an adverse employment action against
plaintiff.

        In interpreting this element, Michigan courts have long characterized the retaliatory
actions that are prohibited under MCL 15.362 as “adverse employment actions.” See Wurtz v
Beecher Metro Dist, 495 Mich. 242, 251 n 14; 848 NW2d 121 (2014). And, consistent with that
interpretation, Michigan courts typically state that a plaintiff must plead and be able to prove that
he or she suffered an adverse employment action in order to establish a WPA claim. See, e.g.,
Whitman, 493 Mich. at 313. “The term ‘adverse employment action’ was originally developed
and defined in the context of federal antidiscrimination statutes to encompass the various ways
that an employer might retaliate or discriminate against an employee on the basis of age, sex, or
race.” Wurtz, 495 Mich. at 251 n 14.

        The trial court relied on Peña v Ingham Co Rd Comm, 255 Mich. App. 299; 660 NW2d
351 (2003), which defined an adverse employment action “as an employment decision that is
materially adverse in that it is more than a mere inconvenience or an alteration of job
responsibilities.” Id. at 311. The Peña Court explained that “there must be some objective basis
for demonstrating that the change is adverse because a plaintiff’s subjective impressions . . . are
not controlling.” Id., quoting Wilcoxon v Minn Mining & Mfg Co, 235 Mich. App. 347, 364; 597
NW2d 250 (1999). The Court stated that a “typical” adverse employment action “takes the form
of an ultimate employment decision, ‘such as a termination of employment, a demotion
evidenced by a decrease in wage or salary, a less distinguished title, a material loss of benefits,
significantly diminished material responsibilities, or other indices that might be unique to a
particular situation.’ ” Peña, 255 Mich. App. at 312, quoting White v Burlington N & Santa Fe R
Co, 310 F3d 443, 450 (CA 6, 2002), vacated for en banc rehearing 321 F3d 1203 (CA 6, 2003).
“In determining the existence of an adverse employment action, courts must keep in mind the
fact that ‘[w]ork places are rarely idyllic retreats, and the mere fact that an employee is
displeased by an employer’s act or omission does not elevate that act or omission to the level of a
materially adverse employment action.’ ” Peña, 255 Mich. App. at 312, quoting Blackie v Maine,

                                                -3-
75 F3d 716, 725 (CA 1, 1996). Although Peña was decided in the context of a retaliation claim
pursuant to the Michigan Civil Rights Act, this Court has applied the reasoning in the context of
the WPA. See Heckmann v Detroit Chief of Police, 267 Mich. App. 480, 492; 705 NW2d 689
(2005), overruled in part on other grounds Brown v Mayor of Detroit, 478 Mich. 589; 734 NW2d
514 (2007).

        Plaintiff asserts that the federal law on which Peña relied has been overruled. We note
that federal courts have rejected the interpretation that an adverse employment action must take
the form of an “ultimate employment decision.” In White v Burlington N & Santa Fe R Co, 364
F3d 789, 801-802 (CA 6, 2002), the Court of Appeals for the Sixth Circuit, sitting en banc,
rejected the “ultimate employment decision” limitation imposed on retaliation claims. The
United States Supreme Court affirmed that decision and explained that actionable retaliation was
not properly limited to “ultimate employment decisions.” Burlington N & Santa Fe R Co v
White, 548 U.S. 53, 67; 126 S. Ct. 2405; 165 L. Ed. 2d 345 (2006). The Supreme Court explained
that the anti-retaliation provision of Title VII claims may include actions and harms occurring
either in or outside the workplace, but any actions must be materially adverse to a reasonable
employee or job applicant. Id. at 67-68.2

        Consistent with the federal courts’ determinations, our Supreme Court has also expressed
an intention to move away from language that limits the construct of a retaliatory action in a way
not prescribed by statute. In Wurtz, our Supreme Court recently rejected the assertion that a
plaintiff may establish a WPA claim by showing that he or she suffered some abstract “adverse
employment action.” Wurtz, 495 Mich. at 251 n 14. The Court explained:

               While the term “adverse employment action” may be helpful shorthand for
       the different ways that an employer could retaliate or discriminate against an
       employee, this case illustrates how such haphazard, telephone-game jurisprudence
       can lead courts far afield of the statutory language. That is, despite courts’
       freewheeling transference of the term from one statute to another, the WPA
       actually prohibits different “adverse employment actions” than the federal and
       state antidiscrimination statutes. So we take this opportunity to return to the
       express language of the WPA when it comes to the necessary showing for a prima
       facie case under that statute. Put another way, a plaintiff’s demonstration of some
       abstract “adverse employment action” as that term has developed in other lines of
       caselaw will not be sufficient. Rather, the plaintiff must demonstrate one of the
       specific adverse employment actions listed in the WPA. [Id.]

Accordingly, in order to establish an adverse employment action under the WPA, a plaintiff has
to show that he was discharged, threatened, or otherwise discriminated against, such that his
compensation, terms, conditions, location, or privileges of employment were affected. Id. at 251.
Moreover, in determining whether a retaliatory action provided for in the statute occurred, we


2
 “While Michigan courts are not bound by federal title VII precedent in interpreting Michigan
Civil Rights Act cases, such precedent is highly persuasive.” Cole v Gen Motors Corp, 236
Mich. App. 452, 456; 600 NW2d 421 (1999).


                                               -4-
hold that the objective and material standard provided by Peña continues to apply. Namely, an
adverse employment action (regarding that employee’s compensation, terms, conditions,
location, or privileges of employment) must be more than a mere inconvenience or an alteration
of job responsibilities, and there must be some objective basis for demonstrating that the change
is adverse because a plaintiff’s subjective impressions as to the desirability of one position over
another are not controlling. See Peña, 255 Mich. App. at 312.

       Here, plaintiff has not alleged sufficient facts to show that he suffered an actual adverse
employment action within 90 days of filing his complaint.3 Plaintiff’s removal as full-time union
president and return to work as a patrol officer was accomplished by the emergency financial
manager’s order in April 2012, which was well over 90 days before plaintiff filed his complaint
on May 31, 2013. In fact, the decision to return plaintiff to work as a police officer was made
before plaintiff’s statements complaining about the use of the millage revenue.

        Further, plaintiff’s subsequent assignment to patrol duty on the north end of Flint does
not constitute an adverse employment action. While retaliation related to an employee’s
“location” is expressly covered under the WPA, we do not construe “location” under the statute
to encompass the action here. Plaintiff’s assignment to patrol areas of the city is more in the
nature of “job duties” that fall squarely within the discretion of a police department’s
fundamental role in securing public safety. We discern the statute’s reference to a change in
location to be a significant, objective one, such as a move from one city to another or from one
location to another of an employer with multiple offices. Here, the area where officers patrol
within the same city they were sworn to protect concerns job assignments, not a matter of
location. As a result, plaintiff’s assignment to a particular patrol duty within the city of Flint,
objectively, is simply not covered by the WPA.

        In sum, under the facts as pled by plaintiff, defendant’s alleged acts of retaliation do not
constitute an adverse employment action under the WPA. Accordingly, summary disposition in
defendant’s favor is proper under MCR 2.116(C)(8). Although the trial court erroneously
equated an “adverse employment action” with an “ultimate employment decision,” we will not
reverse when the court reaches the right result, albeit for the wrong reason. Gleason v Mich
Dep’t of Transp, 256 Mich. App. 1, 3; 662 NW2d 822 (2003).

                                  B. PROTECTED ACTIVITY

        We also note that were we to hold that plaintiff pled sufficient facts to show that he
suffered an adverse employment action under the WPA, summary disposition nonetheless would
be appropriate because he failed to establish that he participated in any protected activities under
the statute.

        The WPA protects two types of whistleblowers. A “type 1 whistleblower” is “one who,
on his own initiative, takes it upon himself to communicate the employer’s wrongful conduct to a


3
 MCL 15.363(1) requires a plaintiff to bring a WPA claim “within 90 days after the occurrence
of the alleged violation of the act.”


                                                -5-
public body in an attempt to bring the, as yet hidden, violation to light to remedy the situation or
harm done by the violation.” Henry v Detroit, 234 Mich. App. 405, 410; 594 NW2d 107 (1999).
A “type 2 whistleblower” is one who participates “in a previously initiated investigation or
hearing at the behest of a public body.” Id.

        Initially, we note that plaintiff does not allege any facts that would implicate that he was
a type 2 whistleblower. While he merely reproduced in his complaint the keywords of the WPA
that he “participated in an investigation and/or inquiry and/or hearing by a public body,” plaintiff
alleged zero facts in support of this conclusory assertion. Consequently, this unsupported
assertion that he was a type 2 whistleblower is not sufficient to survive a motion for summary
disposition. See Ypsilanti Fire Marshal v Kircher, 273 Mich. App. 496, 544; 730 NW2d 481
(2007) (“It is axiomatic that conclusory statements unsupported by factual allegations are
insufficient to state a cause of action.”).

        Accordingly, if plaintiff is to prevail, he must allege facts to show that he qualified as a
type 1 whistleblower, i.e., that he reported or was about to report a violation of the law to a
public body. Here, plaintiff did not demonstrate that he engaged in any protected activity. First
and foremost, plaintiff has not alleged what law or rule was violated when defendant chose to
use the $5.3 million from the millage in the manner it did. See MCL 15.362 (stating that at the
heart of any protected activity is a violation or a suspected violation of an established law or
rule). What is clear is that plaintiff simply disagreed with the policy decisions that defendant
made with respect to the funds. A person’s mere disagreement with a governmental body’s
decisions does not mean that the body violated the law. Certainly there are countless examples
of how government has made illogical or highly questionable decisions, but the lack of logic or
wisdom in those decisions does not make the government’s actions illegal. Moreover, we take
judicial notice that the millage proposal in question sought the funds “for the sole purpose of
providing police and fire protection.” (Emphasis added.) Nowhere did it state that it was to
dedicate all of the raised funds for the police department, and it also did not state that all of the
funds would be used for hiring new people. Clearly, there are other non-personnel expenses that
are necessary for both the police and fire departments, such that the entirety of the funds could
not be used for new hires.

       Consequently, aside from failing to allege sufficient facts to show that he suffered an
adverse employment action under the WPA, plaintiff also failed to allege sufficient facts to show
that he was engaged in any protected activity.4 Thus, dismissal of his WPA claim was
appropriate under MCR 2.116(C)(8), and the fact that this element was not specifically
challenged at the trial court is of no consequence. See MCR 2.116(I)(1) (“If the pleadings show



4
   To be clear, our holding is limited to plaintiff’s WPA claim. While objecting to a
government’s policy decisions does not implicate the WPA because the complained-of conduct
is not illegal, such objection may implicate an employee’s right to be protected from retaliation
on First Amendment grounds. See Pickering v Bd of Ed, 391 U.S. 563; 88 S. Ct. 1731; 20 L. Ed. 2d
811 (1968). However, plaintiff never made a First Amendment claim, and the issue is not before
us.


                                                -6-
that a party is entitled to judgment as a matter of law, . . . the court shall render judgment without
delay”).

       Affirmed. Defendant, as the prevailing party, may tax costs pursuant to MCR 7.219.



                                                              /s/ Henry William Saad
                                                              /s/ Michael J. Riordan




                                                 -7-